 -,
                                                                                                                                                    14
AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page 1of1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                v.                                              (For Offenses Committed On or After November I, 1987)


                      Rogelio Cazares-Marron                                    Case Number: 3:19-mj-21712

                                                                                Frank Torres More!I
                                                                                Defendant's Attorney


REGISTRATION NO. 57814408

THE DEFENDANT:
 l:8l pleaded guilty to count(s) 1 of Complaint
                                          -----"-----------~------------
 0 was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Natu re of Offense                                                              Count Number(s)
8:1325                            ILLEGAL ENTRY(Misdemeanor)                                                      1

 D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
 0 Count(s)                                                 dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                D TIME SERVED                                 J81.~---
                                                                                          \ '2.0                     days

  l:8l Assessment: $10 WAIVED                     l:8l Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                          charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Wednesda~ril 24, 2019
                                                                              Date oflmposition of Sentence
                  -?S{':-'-:>"
Received ~-;'f-
              DUS~-
                                 ___  -
                                                     F~~c.E[l
                                                                                   ORABL'E ROBERT N. BLOCK
                                                                                 ITED STATES MAGISTRATE JUDGE
                                                      APR 2 4 2019
                                           CLER!(, U.S. 01.'':1Tf~ICT COURT

Clerk's Office Copy/ ~~-~~H~~t·-~.~ 5.~-',-''.~-~~-~~'\;~~~~~
                                                    1
                                                                                                                            3:19-mj-21712
